03/29/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs March 2, 2021

       STATE OF TENNESSEE v. JESSIE JAMES SOMERVILLE, IV

               Appeal from the Circuit Court for Lauderdale County
                      No. 10479 Joe H. Walker, III, Judge
                    ___________________________________

                          No. W2020-00105-CCA-R3-CD
                      ___________________________________


Defendant, Jessie James Somerville, IV, was indicted by the Lauderdale County Grand
Jury for one count of premeditated first degree murder and one count of felony reckless
endangerment. Defendant entered no contest pleas to second degree murder and felony
reckless endangerment. On the day of Defendant’s scheduled sentencing hearing,
Defendant made an oral motion to withdraw his pleas, which the trial court took under
advisement and subsequently denied by written order. Following a sentencing hearing, the
trial court sentenced Defendant as a Range I standard offender to serve concurrent
sentences of 22 years for his second degree murder conviction and one year for his felony
reckless endangerment conviction. In this appeal as of right, Defendant contends that the
trial court erred by denying his motion to withdraw his pleas and that his sentence is
excessive. Having reviewed the entire record and the briefs of the parties, we affirm the
judgments of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Trial Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and J. ROSS DYER, JJ., joined.

Bryan R. Huffman, Covington, Tennessee, for the appellant, Jesse James Somerville, IV.

Herbert H. Slatery III, Attorney General and Reporter; Edwin Alan Groves, Jr., Assistant
Attorney General; Mark E. Davidson, District Attorney General; and Julie Pillow,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                          Factual and Procedural Background
      On September 30, 2019, the day Defendant’s trial was scheduled to begin,
Defendant entered no contest pleas1 to second degree murder and felony reckless
endangerment. The State offered the following factual basis for Defendant’s pleas:

        [O]n November 27, 2015, there was a Thanksgiving party at Keeley’s Club
        and shots rang out at 2:12, and Mr. Samuel Andrew Johnson was shot and
        killed. It was a close-range-near-contact bullet wound to the back, and he
        died on scene.

                During the course of the investigation, [the] TBI was given
        information that [Defendant] was stopped in Shelby County, and during the
        follow-up with regard to that, he was stopped with a weapon. They recovered
        the weapon, and they did ballistics examination with the weapon and the
        bullet that was recovered from the victim and that did match. So [Defendant]
        was in possession of the murder weapon. And I believe that stop occurred
        December 22, 2015, so a few short weeks after.

               [Defendant] was interviewed at the Tipton County interview room.
        That was video and audio recorded. At that time he gave a statement placing
        himself in close proximity to the victim but sta[t]ed that Logan Brown was
        the one that actually shot the victim, and it was Logan Brown’s gun that he
        had at the time of the stop.

               However, there was video at Keeley’s Club that night, and we were
        able to review video and were able to discredit numerous facts that
        [Defendant] had put in that statement. One being that he stated that Logan
        Brown and he rode to the club together, and it is very apparent that they did
        not. Based on the video recordings that they arrived separately and with a
        pretty substantial time gap.

                The video would have also shown [Defendant] leaving the club, going
        out to a vehicle, [and] coming back in. We believe that that was when he
        retrieved this weapon. He walked around the metal detector, was stopped,
        was made to walk through the metal detector, which lit up like a Christmas
        tree, and then was given a very minor pat-down. And then moments later,


        1
           The record makes interchangeable references to Defendant’s “best interest/Alford pleas” and
“nolo contendere pleas.” “[T]here are technical differences between a ‘best interest’/Alford plea and a nolo
contendere plea,” State v. Albright, 564 S.W.3d 809, 817 n.5 (Tenn. 2018), but those differences are not
material in this case. We will refer to Defendant’s pleas as no contest pleas.
                                                   -2-
       he was standing beside the victim, and that’s when we believe that he fired
       the fatal shot.

               Shortly after giving the statement where [Defendant] put the gun in
       Logan Brown’s hand, he sent out a grievance form basically stating, I got to
       talk to you about what we just talked about. It was self-defense, knives was
       [sic] involved. I’m taking my charge. I am still cooperating. Which the
       State would have argued at trial, it’s not a self-defense when you shoot
       someone in the back, that that’s a knowing killing.

              Lastly, there would have been testimony from other witnesses that
       were at the club that would have stated that they did see [Defendant] fire the
       shot. And that person was here and willing to give testimony.

        Upon questioning by the trial court, Defendant indicated that he understood the
charges against him, the range of punishment for the offenses, his right to plead not guilty
and proceed to trial, his right to confront and cross-examine witnesses, and his right against
compelled self-incrimination. Defendant acknowledged that he signed a waiver of his right
to a jury trial. The trial court informed Defendant that “[t]he witnesses are here, the jury
is in another room, and the matter was set for trial today. However, by going through this
proceeding, there will not be a trial by jury and will not be an appeal. This is your day in
court.” Defendant responded, “Yes, sir, I understand.”

        The trial court explained to Defendant that he was entering no contest pleas to the
lesser-included offense of second degree murder, which carried a sentence of 15 to 25 years
with 100 percent service, and to felony reckless endangerment, which carried a sentence
of one to two years with 30 percent service. The trial court asked Defendant whether he
felt he had sufficient time to discuss his case with his trial counsel, and Defendant
responded, “[h]onestly I do not feel like I had enough time, but we should proceed, I guess.”
Defendant stated that he was satisfied with his counsel’s representation but that he had
“very brief” discussions with trial counsel because Defendant was incarcerated “all the way
in Morgan County, Wartburg, so [they] ha[d]n’t had that much time to just really go over
some things.” The trial court accepted Defendant’s pleas and scheduled a sentencing
hearing.

       At the outset of the November 15, 2019 sentencing hearing, defense counsel
announced to the trial court that Defendant wished to withdraw his pleas. Upon
questioning by defense counsel, Defendant testified that he had not “had enough time” and
that he “really want[ed] the position to explain [him]self in this matter, prove [his]
innocence.” Defendant acknowledged that he was facing a potential life sentence if his
motion was granted and his case proceeded to trial. The trial court took Defendant’s motion
                                            -3-
under advisement and subsequently entered an order denying the motion and resetting
Defendant’s sentencing hearing.

        The trial court conducted a sentencing hearing on December 19, 2019. A
presentence report was admitted into evidence, and several witnesses testified. Matt Pugh,
a special agent with the Tennessee Bureau of Investigation, testified that while Defendant’s
case was pending, several witness statements were posted on Facebook. Agent Pugh
testified that discovery was provided to Defendant through defense counsel, and the
discovery materials contained statements by witnesses of the shooting. Agent Pugh learned
that the witnesses’ statements had been posted on Facebook by members of the “Kitchen
Crip” gang, with which Defendant was affiliated, and there were monitored
communications between Defendant and other gang members regarding the witnesses
“being snitches.” According to Agent Pugh, one of the witnesses, whose statement was
posted on Facebook, was “shot at” and another was “shot and killed” after the shooting at
Keeley’s Club. Agent Pugh investigated the Facebook postings as witness intimidation.

       Brenda Johnson, the victim’s mother, testified that the victim was 25 years old at
the time he was killed. She testified that the victim had been home to celebrate
Thanksgiving and his upcoming birthday at the time of the shooting. The victim worked
at Nissan in Smyrna, and he had served in the military. Ms. Johnson read an impact
statement expressing her grief over her son’s murder. Other friends and family members
of the victim also testified and gave victim impact statements. They described the victim
as “ambitious” and “full of life.”

       Defendant’s father testified that Defendant “was not raised to be [in] a gang.”
Defendant’s father and grandfather had both served as the pastor of their church.
Defendant’s father described him as “a gifted individual” who “got off track.” Defendant’s
mother testified that Defendant was generous and that he “just had a way with people.
Everybody who hung around, liked him.” She testified that Defendant was bullied as a
child. Defendant’s parents sought help for Defendant but, his mother testified,
“[e]ventually, [they] just couldn’t do anything.”

        Defendant made a statement in allocution. Defendant stated that he “wish[ed] to be
a positive influence from this point on.” He stated that he wanted an opportunity “to give
the message, you know, or kind of try to help our younger people today, you know, how
being involved with the wrong crowd, you know, can’t get side tracked.” Defendant
expressed his sympathy for the victim’s family, stating “my heart does – it does truly go
out to the families. I wish – I really do wish the truth could be seen clearly, but I guess in
due time, it’s all in God’s plan.”



                                            -4-
       At the conclusion of the sentencing hearing, the trial court considered the factual
basis for the pleas and the evidence presented at the sentencing hearing. The trial court
observed, “[t]he [c]ourt is sorry for the true tragedy this is for both families.” The trial
court also considered the presentence report, which indicated that Defendant “had a similar
conviction out of Tipton County, Docket Number 8302, for attempt to commit first degree
murder” and that Defendant “was on probation at the time of this killing.” Considering the
nature and characteristics of the criminal conduct involved, the trial court observed that
“the victim was shot in the back by [D]efendant.” The trial court also considered
Defendant’s statement in allocution but found that Defendant had an extensive criminal
history, including a prior conviction for attempted first degree murder and several
misdemeanor convictions.

       The trial court applied two enhancement factors: that Defendant had a previous
history of criminal convictions in addition to those necessary to establish the appropriate
range; and that Defendant was on probation at the time of the offense. The trial court found
no applicable mitigating factors. The trial court sentenced Defendant as a Range I standard
offender to 22 years for his second degree murder conviction with a release eligibility of
100 percent and ordered that it be served consecutively to his sentence for a prior
conviction in Tipton County. The trial court imposed a concurrent sentence of one year
for Defendant’s felony reckless endangerment conviction.

                                         Analysis

                                 Motion to withdraw pleas

       On appeal, Defendant argues that the trial court abused its discretion by denying his
motion to withdraw his no contest pleas because he did not knowingly and voluntarily enter
his pleas. The State responds that Defendant has failed to demonstrate a fair and just reason
for withdrawing his pleas and the trial court properly denied Defendant’s motion. We
agree with the State.

        This Court reviews a trial court’s decision regarding a motion to withdraw a guilty
plea for an abuse of discretion. State v. Phelps, 329 S.W.3d 436, 443 (Tenn. 2010) (citing
State v. Crowe, 168, S.W.3d 731, 740 (Tenn. 2005)). “A trial court abuses its discretion
when it applies incorrect legal standards, reaches an illogical conclusion, bases its ruling
on a clearly erroneous assessment of the proof, or applies reasoning that causes an injustice
to the complaining party.” Phelps, 329 S.W.3d at 443 (citing State v. Jordan, 235 S.W.3d
136, 141 (Tenn. 2007)). A trial court can also abuse its discretion when the court fails “to
consider the relevant factors provided by higher courts as guidance for determining an
issue.” Id. (citing State v. Lewis, 235 S.W.3d 136, 141 (Tenn. 2007)).

                                            -5-
        Pursuant to Rule 32(f) of the Tennessee Rules of Criminal Procedure, “[b]efore [a]
sentence is imposed, the court may grant a motion to withdraw a guilty plea for any fair
and just reason.” Rule 32 does not specify what constitutes a “fair and just reason” for
withdrawing a guilty plea. In Phelps, our supreme court adopted a “non-exclusive multi-
factor test” to be used in determining if there are fair and just reasons to allow withdrawal
of a guilty plea. Phelps, 329 S.W.3d at 447. Those factors are:

       (1) the amount of time that elapsed between the plea and the motion to
       withdraw it; (2) the presence (or absence) of a valid reason for the failure to
       move for withdrawal earlier in the proceedings; (3) whether the defendant
       has asserted or maintained his innocence; (4) the circumstances underlying
       the guilty plea; (5) the defendant’s nature and background; (6) the degree to
       which the defendant has had prior experience with the criminal justice
       system; and (7) potential prejudice to the government if the motion to with
       draw is granted.

Id. (quoting United States v. Haygood, 549 F.3d 1049, 1052 (6th Cir. 2008)) (internal
quotations omitted). “[W]here a trial court applies the correct nonexclusive multi-factor
analysis and determines that the balance of factors weighs in the defendant’s favor, the trial
court should allow the defendant to withdraw his plea, even if the defendant’s reasons could
be characterized as a ‘change of heart.’” Id. at 448. However, “a defendant should not be
allowed to pervert this process into a tactical tool for purposes of delay or other improper
purpose.” Id.

       In a written order denying Defendant’s motion to withdraw his pleas, the trial court
found that Defendant voluntarily and intelligently entered his pleas. The trial court noted
that Defendant had entered pleas to prior offenses “on several occasions[,] including once
in Tipton County Circuit Court to attempt to commit murder.” The trial court found that
Defendant “understood what he was doing and testified he understood.” Examining the
Phelps factors, the trial court found that Defendant moved to withdraw his pleas on the
date of his scheduled sentencing hearing; that Defendant did not file a written motion to
withdraw his pleas; that Defendant gave no reason for failing to file a motion earlier in the
proceedings, indicating the “absence of a valid reason” for the delay; that the proof of
Defendant’s guilt was “overwhelming” despite Defendant’s assertion that he was innocent;
and that Defendant had “a continuous history of criminal behavior since becoming an
adult” and “had prior experience with the criminal justice system.” Additionally, the trial
court noted prejudice to the State if Defendant’s motion was granted because “witnesses
were present and the case ready to proceed to trial . . . when [D]efendant entered the
plea[s].” The trial court concluded that Defendant failed to establish a “fair and just reason”
to support the withdrawal of his pleas.

                                             -6-
        The detailed findings by the trial court go directly to the Phelps factors. The trial
court properly considered the timing of Defendant’s motion and the absence of a valid
reason for the delay in filing, Defendant’s assertion of innocence, the circumstances
surrounding the entry of his pleas, his relative intelligence and familiarity with the criminal
justice system, and the potential prejudice to the State if the motion is granted. Phelps is
the applicable legal standard for determining whether a fair and just reason exists to allow
a defendant to withdraw a plea. We find that the trial court did not abuse its discretion in
denying Defendant’s motion. Defendant did not demonstrate a fair and just reason to
withdraw his plea. Defendant is not entitled to relief on this issue.

                                         Sentencing

      Defendant contends that his 22-year sentence for second degree murder is excessive.
The State responds that the trial court acted within its discretion in sentencing Defendant.
We agree with the State.

       When the record establishes that the trial court imposed a sentence within the
appropriate range that reflects a “proper application of the purposes and principles of our
Sentencing Act,” this Court reviews the trial court’s sentencing decision under an abuse of
discretion standard with a presumption of reasonableness. State v. Bise, 380 S.W.3d 682,
707 (Tenn. 2012). A finding of abuse of discretion “‘reflects that the trial court’s logic and
reasoning was improper when viewed in light of the factual circumstances and relevant
legal principles involved in a particular case.’” State v. Shaffer, 45 S.W.3d 553, 555 (Tenn.
2001) (quoting State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)).

        In determining the proper sentence, the trial court must consider: (1) the evidence,
if any, received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by
the parties on the mitigating and enhancement factors set out in Tennessee Code Annotated
sections 40-35-113 and -114; (6) any statistical information provided by the Administrative
Office of the Courts as to sentencing practices for similar offenses in Tennessee; and (7)
any statement the defendant made in the defendant’s own behalf about sentencing. See
T.C.A. § 40-35-210 (2019); State v. Taylor, 63 S.W.3d 400, 411 (Tenn. Crim. App. 2001).
The trial court must also consider the potential or lack of potential for rehabilitation or
treatment of the defendant in determining the sentence alternative or length of a term to be
imposed. T.C.A. § 40-35-103 (2019).

       To facilitate meaningful appellate review, the trial court must state on the record the
factors it considered and the reasons for imposing the sentence chosen. T.C.A. § 40-35-
210(e) (2019); Bise, 380 S.W.3d at 706. The party challenging the sentence on appeal
                                             -7-
bears the burden of establishing that the sentence was improper. T.C.A. § 40-35-401
(2019), Sentencing Comm’n Cmts.

       Second degree murder is a Class A felony. T.C.A. § 39-13-210(c)(1) (2019). The
sentence range for a Range I, standard offender, convicted of a Class A felony, is not less
than fifteen (15) nor more than twenty-five (25) years. See T.C.A. § 40-35-112(a)(1)
(2019). Within-range sentences that are supported by the record and reflect that the trial
court properly applied the purposes and principles of sentencing are reviewed for an abuse
of discretion, with a presumption of reasonableness. Bise, 380 S.W.3d at 707-08. In this
case, the trial court considered the factors set out in section 40-35-210 and stated on the
record the reasons for the sentence it imposed. Thus, the trial court’s sentencing decisions
are entitled to a presumption of reasonableness, and we will review Defendant’s within-
range sentence under an abuse of discretion standard with a presumption of reasonableness.

       Defendant does not challenge the trial court’s application of enhancement factors,
nor does he suggest that the trial court should have applied any mitigating factors. In his
brief, Defendant merely asserts that the enhancement factors applied by the trial court
“arguably apply to most defendants in Tennessee courts and a[n] upper-range sentence
would likely apply to most defendants. Therefore[,] the enhancement factors would not
weigh in favor of an upper-range sentence.” Defendant cites no authority for this position.
To the contrary, “the application of a single enhancement factor can justify an enhanced
sentence.” State v. John M. Banks, No. M2019-00017-CCA-R3-CD, 2020 WL 5015888,
at *10 (Tenn. Crim. App. Aug. 25, 2020), perm. app. denied (Tenn. Dec. 2, 2020) (citing
State v. Bolling, 75 S.W.3d 418, 421 (Tenn. Crim. App. 2001)). Moreover, we note that
the trial court would have been within its discretion to impose a maximum in-range
sentence even in the absence of applicable enhancement factors so long as the court’s
reasoning was consistent with the purposes and principles of sentencing. State v.
Christopher Scott Chapman, No. M2011-01670-CCA-R3-CD, 2013 WL 1035726, at *9
(Tenn. Crim. App. Mar. 13, 2013), no perm. app. filed (citing Bise, 380 S.W.3d at 706;
State v. Carter, 254 S.W.3d 335, 345-46 (Tenn. 2008)).

        We reiterate that this Court will uphold a trial court’s sentencing decision “so long
as it is within the appropriate range and the record demonstrates that the sentence is
otherwise in compliance with the purposes and principles listed by statute.” Bise, 380
S.W.3d at 709-10. In any event, the record supports the court’s application of enhancement
factors (1) and (13). Accordingly, the trial court did not abuse its discretion in sentencing
Defendant to 22 years for his second degree murder conviction. Defendant is not entitled
to relief.

                                      CONCLUSION

                                            -8-
Based on the foregoing, we affirm the judgments of the trial court.




                                      ____________________________________
                                      TIMOTHY L. EASTER, JUDGE




                                    -9-